DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 July 2021 has been entered.

Claims 1, 3-5, 9, 13, 15 and 20 are currently amended, claims 8, 10 and 19 are as previously presented, claims 2, 6, 7, 14 and 16-18 are as originally presented and claims 11 and 12 are cancelled.  In summary, claims 1-10 and 13-20 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the RCE and amendment received 15 July 2021, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-10 and 13-20 are hereby withdrawn and there being no remaining issues, claims 1-10 and 13-20 and the application are now in condition for allowance.

With regard to claim 1 claiming an operating method for a wearable device interacting with an operated object in a virtual reality, wherein the wearable device has a motion sensor, corresponds to a mapped object in the virtual reality, and is coupled to a first touch detection unit for executing a first specific function and a irtual environment generation unit for executing a second specific function, the method comprising steps of: providing an algorithm; generating a motion sensing data by using the motion sensor, wherein the mapped object is a first virtual object having a virtual hand model including at least one of a virtual palm. a virtual wrist, a virtual thumb, a virtual index finger, a virtual middle finger, a virtual ring finger and a virtual little finger, each of which corresponds to a respective motion sensor for rotating to a specific angle in three degrees of freedom; generating a derived data based on the motion sensing data by using the algorithm; ascertaining whether the derived data meets a touch data restriction condition spatial location data constraint condition a movement of a hand mined result is positive, the mapped object simulates the movement of the hand , wherein the operated object simulates a fine motion including rotations or spins after the operated object is released according to the respective motion sensor corresponding to rotations of the virtual hand model are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claims 9 and 15; claiming a device and another method respectively, are of the same scope and features as claim 1 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613